Case 1:18-cv-21136-JJO Document 107 Entered on FLSD Docket 03/04/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                            CASE NO. 18-21136-CIV-O’SULLIVAN

                                           [CONSENT]

  HEATHER NELSON,

               Plaintiff,
  vs.

  PURPLE LOTUS SOUTH BEACH,
  LLC, SCIANNO INTERNATIONAL
  CORP, JAMES SCIANNO and
  KRISTIE McDONALD,

               Defendants.
                                       /

                ORDER APPROVING SETTLEMENT AGREEMENT AND
                      DISMISSING CASE WITH PREJUDICE

        THIS MATTER came before the Court following notice from the parties that the

  case has settled and the Court having conducted a hearing concerning the settlement.

        THE COURT has heard from counsel and considered the terms of the

  Settlement Agreement, the pertinent portions of the record, and is otherwise fully

  advised in the premises.

        This case involves a claim for unpaid overtime compensation under the Fair

  Labor Standards Act, 29 U.S.C. § 201, et seq ("FLSA"). In reviewing a settlement of an

  FLSA private claim, a court must "scrutiniz[e] the settlement for fairness," and

  determine that the settlement is a "fair and reasonable resolution of a bona fide dispute

  over FLSA provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53

  (11th Cir. 1982). A settlement entered into in an adversarial context where both sides

  are represented by counsel throughout litigation "is more likely to reflect a reasonable
Case 1:18-cv-21136-JJO Document 107 Entered on FLSD Docket 03/04/2019 Page 2 of 2



  compromise of disputed issues." Id. The district court may approve the settlement in

  order to promote the policy of encouraging settlement of litigation. Id. at 1354.

          In this case, there is a bona fide factual dispute over the number of hours worked

  by the plaintiff for which she was not properly compensated. The terms of the

  settlement were announced on the record in open Court. The Court has reviewed the

  terms of the Settlement Agreement including the amount to be received by the plaintiff

  and the attorney’s fees and costs to be received by counsel and finds that the

  compromise reached by the parties is a fair and reasonable resolution of the parties'

  bona fide disputes. Accordingly, it is

          ORDERED AND ADJUDGED that the parties' Settlement Agreement (including

  attorney’s fees and costs) is hereby APPROVED. It is further

          ORDERED AND ADJUDGED that this case is DISMISSED WITH PREJUDICE.

  The Court retains jurisdiction until March 4, 2020 to enforce the terms of the

  settlement.

          The Clerk of Court is directed to mark this case as CLOSED.

          DONE AND ORDERED in Chambers at Miami, Florida, this 4th day of March,

  2019.


                                     JOHN J. O'SULLIVAN
                                     CHIEF UNITED STATES MAGISTRATE JUDGE




                                               2
